[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-11141         ELEVENTH CIRCUIT
                                  Non-Argument Calendar      JANUARY 5, 2011
                                ________________________        JOHN LEY
                                                                 CLERK
                           D.C. Docket No. 1:06-cv-02396-RWS

GREG NANCE,

lllllllllllllllllllllPlaintiff - Appellant,

versus

RICOH ELECTRONICS, INC.,

lllllllllllllllllllllDefendant - Appellee.

                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                             ________________________

                                       (January 5, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         Greg Nance filed a complaint against his former employer, Ricoh

Electronics, Inc. (“REI”), alleging racial discrimination in violation of 42 U.S.C. §
1981. Nance, who was a senior-level engineer for REI in its Lawrenceville,

Georgia facility, alleged that as a white male he was passed over for a promotion

to be an engineering manager in favor of a less qualified Asian employee, who

Nance contended lacked the requisite engineering degree for the promotion. Early

in the case, the district court warned Nance that a failure to support the factual

basis for his claim would result in the imposition of attorney’s fees and costs

sought by REI pursuant to Federal Rule of Civil Procedure 11 and 28 U.S.C. §

1927. When Nance failed to establish a prima facie case of discrimination, the

district court granted summary judgment, which we affirmed. Nance v. Ricoh

Elecs., Inc., 381 F. App’x 919 (11th Cir. 2003). Now, Nance and his attorney,

Stephen M. Katz, appeal the district court’s sanction, arguing that the district court

abused its discretion because (1) Nance established a prima facie case of

discrimination, (2) the court wrongfully excluded depositions from consideration

in granting summary judgment, and (3) the court wrongfully denied a motion to

supplement Nance’s complaint by adding a retaliation claim. REI argues that this

appeal is frivolous and filed another motion for sanctions, this time pursuant to

Federal Rule of Appellate Procedure 38.

      We review a district court’s award of sanctions pursuant to Rule 11 for an

abuse of discretion. Turner v. Sungard Bus. Sys., Inc., 91 F.3d 1418, 1421 (11th

                                          2
Cir. 1996). “An abuse of discretion occurs if the judge fails to apply the proper

legal standard or to follow proper procedures in making the determination or bases

an award [or denial] upon findings of fact that are clearly erroneous.” Mut. Serv.

Ins., Co. v. Frit Indus., 358 F.3d 1312, 1322 (11th Cir. 2004) (quoting Coastal

Fuels Mktg, Inc. v. Florida Express Shipping Co., Inc., 207 F.3d 1247, 1252 (11th

Cir. 2000)).

      After thorough review and consideration of the briefs and the record, we

find no clearly erroneous findings of fact by the district court. Furthermore, we

find that the district court applied the proper legal standard in awarding sanctions

to REI. Nance’s and Katz’s arguments explaining why they should not have to

pay sanctions is based substantially on issues that we already decided when we

affirmed the summary judgment in the prior appeal. Moreover, we agree with the

district court that Nance “has provided no reasonable basis for pursuing this

meritless [litigation]” and has “failed to heed the Court’s previous warning

regarding the consequences of knowingly pursuing a meritless claim.” Nance

continued to prosecute the case after it became clear that the employee who

received the promotion at issue had the requisite degree and qualifications. Since

we find no abuse of discretion on the part of the district court in granting REI’s

motion for sanctions and attorney’s fees, the district court’s order is AFFIRMED.

                                          3
REI’s motion for sanctions under Federal Rule of Appellate Procedure 38 is

DENIED.

      AFFIRMED and DENIED.




                                       4